DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 16 June 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 May 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Clarke on 16 July 2021.
The application has been amended as follows: 

IN THE CLAIMS

1. (Currently Amended) A combustor, comprising: 
a combustion chamber encapsulated by a combustor casing, wherein the combustor casing comprises a casing forward portion, a casing radially inward portion, a casing radially outward portion, and a casing aft portion, wherein a radial direction is relative to an axis of rotation of a gas turbine engine, 
wherein the casing radially inward portion comprises a dirt collector system, comprising: 
a hot panel adjacent to the combustion chamber, wherein the hot panel is a panel of the dirt collector system closest to the combustion chamber within the combustor; 

a dirt collector panel coupled to the cold shell panel such that the cold shell panel is between the hot panel and the dirt collector panel, wherein the dirt collector panel is a single panel, and wherein the cold shell panel and the dirt collector panel at least partially define a dirt collecting space, 
wherein the dirt collector panel comprises a plurality of dirt collector holes disposed through the dirt collector panel, wherein a forward portion of the dirt collector panel comprises a greater number of the plurality of dirt collector holes per unit of surface area than an aft portion of the dirt collector panel, wherein each dirt collector hole of the plurality of dirt collector holes spans a first length through the dirt collector panel substantially perpendicular to the cold shell panel such that an airflow may flow through the plurality of dirt collector holes, into the dirt collecting space, and contact a shell forward portion of the cold shell panel, 
wherein the cold shell panel comprises a plurality of cooling holes disposed through both the shell forward portion and a shell aft portion of the cold shell panel, wherein the shell forward portion of the cold shell panel comprises a fewer number of the plurality of cooling holes per unit of surface area than the shell aft portion of the cooling shell panel, wherein the forward portion of the dirt collector panel is radially aligned
2. (Canceled)
3. (Previously Presented) The combustor of claim 1, wherein each of the plurality of cooling holes spans a second length substantially perpendicular to the hot panel such that the airflow may flow through the plurality of cooling holes and contact a hot panel aft portion of the hot panel.
4. (Currently Amended) The combustor of claim 3, wherein the first length of each dirt collector hole of the plurality of dirt collector holes spans along a different line than the second length of each of the plurality of cooling holes, such that the plurality of dirt collector holes and the plurality of cooling holes are in misalignment.
5. (Previously Presented) The combustor of claim 3, wherein each dirt collector hole of the plurality of dirt collector holes comprises a dirt collector hole diameter, wherein the dirt collecting space comprises 
6. (Currently Amended) The combustor of claim 3, wherein each of the plurality of cooling holes comprises a cooling hole diameter, wherein each dirt collector hole of the plurality of dirt collector holes comprises a dirt collector hole diameter, and wherein each of the dirt collector hole diameters is larger than each of the cooling hole diameters.
7. (Currently Amended) The combustor of claim 6, wherein each of the dirt collector hole diameters is between one and five times larger than each of the cooling hole diameters.
8. (Original) The combustor of claim 3, wherein the hot panel comprises a hot panel hole through the hot panel aft portion of the hot panel, wherein the hot panel hole spans a third length through the hot panel.
9. (Currently Amended) The combustor of claim 8, wherein the second length of each of the plurality of cooling holes spans along a different line than the third length of the hot panel hole, such that the plurality of cooling holes and the hot panel hole are in misalignment.
10-18. (Canceled) 
19. (Currently Amended) A gas turbine engine, comprising: 
a combustor comprising a combustion chamber encapsulated by a combustor casing, wherein the combustor casing comprises a casing forward portion, a casing radially inward portion, a casing radially outward portion, and a casing aft portion, wherein a radial direction is relative to an axis of rotation of the gas turbine engine, 
wherein the casing radially inward portion comprises a dirt collector system, comprising:
a hot panel adjacent to the combustion chamber, wherein the hot panel is a panel of the dirt collector system closest to the combustion chamber within the combustor; 
a cold shell panel coupled to the hot panel such that the hot panel is between the combustion chamber and the cold shell panel; and 
a dirt collector panel coupled to the cold shell panel such that the cold shell panel is between the hot panel and the dirt collector panel, wherein the dirt collector panel is a single panel, and wherein the cold shell panel and the dirt collector panel at least partially define a dirt collecting space, 

wherein the cold shell panel comprises a plurality of cooling holes through both the shell forward portion and a shell aft portion of the cold shell panel, wherein the shell forward portion of the cold shell panel comprises a fewer number of the plurality of cooling holes per unit of surface area than the shell aft portion of the cooling shell panel, wherein the forward portion of the dirt collector panel is radially alignedshell forward portion of the cold shell panel.
20. (Previously Presented) The gas turbine engine of claim 19, wherein the first length of each of the plurality of dirt collector holes spans along a different line than a second length of each of the plurality of cooling holes, such that the plurality of dirt collector holes and the plurality of cooling holes are in misalignment.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 19, the prior art of record does not teach in combination with the other limitations of the independent claim: the hot panel, cold panel, and dirt collector panel, wherein “a forward portion of the dirt collector panel comprises a greater number of the plurality of dirt collector holes per unit of surface area than an aft portion of the dirt collector panel…such that an airflow may flow through the plurality of dirt collector holes, into the dirt collecting space, and contact a shell forward portion of the cold shell panel, and wherein the cold shell panel comprises a plurality of cooling holes through both the shell forward portion and a shell aft portion of the cold shell panel, wherein the shell forward portion of the cold shell panel comprises a fewer number of the plurality of cooling holes per unit of surface area than the shell aft portion of the cooling shell panel, wherein the forward portion of the dirt collector panel is radially aligned with the shell forward portion of the cold shell panel”. 

Note, that Applicant’s explanation of Applicant’s use of the phrase “radially aligned” in Remarks filed 14 May 2021 (as supported by the originally filed disclosure; Figs 1-3C) was used to clarify and interpret the claims above. That is, Applicant uses the term “radially aligned” to mean located along the same radial line extending from a common axis. Thus, the recitation “the forward portion of the dirt collector panel is radially aligned with the shell forward portion of the cold shell panel” refers to the forward portion of the dirt collector panel lying on the same radial line extending from the gas turbine engine axis as the shell forward portion of the cold shell panel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741